Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 11/04/2021, with respect to rejection under 35 U.S.C. §103 of claims 1-4, 6, 9, 11-14, 16 and 19 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Applicant’s arguments, see page 13, filed 11/04/2021, with respect to claims 1, 3-7, 9, 12-14, 16 and 19 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over prior art of record (in particular, Sun et al. (US 9,876,614); ZHANG et al. (US 2020/0136753)), since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
Regarding claim 1, “…the common information subfield including an indication of the common length of the one or more HARQ coding units and ii) generating a respective HARQ coding unit information subfield for each of the one or more HARQ coding units to indicate one or more parameters that apply to only the corresponding HARQ coding unit among the one or more HARQ coding units” in combination with other limitations recited in claim 1.
Note that new closet prior art ZHANG et al. (US 2020/0136764) discloses generates one or more physical layer ( PHY) PHY protocol service data units (PSDUs) of a PHY data unit, and individually encodes PSDUs of the one or more PSDUs, wherein the generated a PHY preamble of the PHY data unit, including : generating a first signal field in the PHY preamble, and including in the first signal field an indicator to indicate that the PHY preamble includes a second signal field with HARQ information regarding the PHY data unit, and generating the second signal field to include one or more indications of one or more durations of the one or more respective PSDUs within a PHY data portion of the PHY data unit.
However, ZHANG et al. fails to disclose or render obvious the above italic limitations as claimed.
Thus, Sun et al. (US 9,876,614), ZHANG et al. (US 2020/0136753), and ZHANG et al. (US 2020/0136764) taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469